Citation Nr: 0528160	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-14 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury, with 
chondromalacia and patellar tendonitis. 

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected left knee 
injury. 

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected left 
knee injury. 

4.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
knee injury. 

5.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the service-connected left 
knee injury. 

6.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the service-connected left 
knee injury. 

7.  Entitlement to service connection for a right foot 
disorder, claimed as secondary to the service-connected left 
knee injury. 

8.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to the service-connected left 
knee injury. 

9.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION


The veteran served on active duty from May 1980 to December 
1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
No. Little Rock, Arkansas, Regional Office (RO).  By a rating 
action of October 1999, the RO granted service connection for 
residuals, left knee injury, with chondromalacia and patellar 
tendonitis, and assigned a 10 percent disabling, effective 
December 16, 1998.  The veteran perfected a timely appeal to 
that decision.  Thereafter, the RO increased the evaluation 
for the left knee from 10 percent to 20 percent, effective 
December 16, 1998.  

In a rating action dated in June 2001, the RO denied the 
veteran's claims of entitlement to service connection for 
back, hip, ankle, and foot disorders, as well as for a right 
knee disorder, all claimed as secondary to the service-
connected left knee disorder.  The veteran also perfected a 
timely appeal to this decision.  

The current appeal was initially before the Board in October 
2002.  At that time, the Board determined that further 
development was required to properly evaluate the veteran's 
claims.  In March 2003, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a) (2).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in November 2003, the 
Board remanded the case to the RO for further development.  
Following the requested development, an SSOC was issued in 
April 2005.  


FINDINGS OF FACT

1.  The service-connected residuals of a left knee injury, 
with chondromalacia and patellar tendonitis are currently 
manifested by pain and tenderness.  The left knee disorder is 
productive of no more than mild limitation of motion, and no 
instability, loss of strength or loss of sensation is shown.

2.  Disabilities involving the veteran's back, hips, ankles, 
feet, and right knee were not shown to be present in service 
or until many years following her discharge from service.

3.  The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran has 
a back, hip, ankle, foot, or right knee disorder that is 
related to her military service or to her service-connected 
left knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury, with chondromalacia and 
patellar tendonitis, have not been met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b) (1), 4.14, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5260, 5261 
(2004).  

2.  A back disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of her service-connected 
left knee disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).  

3.  A hip disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected left knee disorder.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).  

4.  An ankle disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected left knee disorder.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).  

5.  A foot disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected left knee disorder.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).  

6.  A right knee disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
the service-connected left knee disorder.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in February 
2004.  Those letters informed the veteran of the evidence 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in September 2002 and 
May 2005.  The available medical evidence is sufficient for 
an adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records, including the enlistment 
examination of May 1980 and the separation examination dated 
in December 1989, are negative for any complaints, findings 
or diagnoses of a back disorder, a right knee disorder, a hip 
disorder, an ankle disorder, or a foot disorder.  The service 
medical records indicate that the veteran fell and hit her 
left knee during basic training; she was seen on several 
occasions during service for complaints of left knee pain, 
and was diagnosed with patellar bursitis and traumatic 
bursitis.  On the occasion of her separation examination in 
December 1989, it was noted that the left knee occasionally 
locked secondary to strenuous exercise and prolonged use. 

On the occasion of her initial VA examination in July 1999, 
the veteran indicated that she had had intermittent and 
somewhat constant knee pain in the left knee since her fall 
in service; she had recently received a relatively new 
treatment of nonsteroidals.  She noted that her knee felt 
unstable.  She denied any symptoms of locking, swelling or 
catching in the left knee.  The veteran stated that she had a 
feeling of giving way in the left knee.  She also stated that 
her symptoms were almost daily; there was no specific 
activity related issue.  On examination, it was noted that 
the veteran had an antalgic gait on the left.  There was a 
bony prominence over the tibial tuberosity upon observation; 
it was firm and tender.  Range of motion in the knee was from 
3 degrees to maximum flexion of 124 degrees.  There was no 
effusion present.  She had a negative patellar apprehension 
test.  She did have a positive patellar grind test, and a 
positive patellofemoral crepitance beginning at 30 degrees of 
flexion.  There was tenderness upon her patellar tendon at 
the inferior pole of the patella.  She had some medial joint 
line tenderness; however, she had negative McMurray's and, 
again, no effusion.  Her ligaments were stable to varus and 
valgus stress.  The posterior cruciate ligament was intact 
with a normal tibial step overaction.  There were no obvious 
scars or deformity on the skin of the left knee.  Motor 
examination was 5/5 in quadriceps, hamstrings, anterior 
gastrocs, and tendons.  Her sensation was intact to light 
touch and dermatomes of the L3-S1 distribution.  There was 2 
cm of atrophy on the left leg.  X-ray study of the left knee 
revealed calcification of the insertion of the patellar 
tendon which was visible on the lateral film.  The pertinent 
diagnoses were patellofemoral syndrome; chondromalacia; and 
patellar tendon tendonitis.  The examiner stated it was his 
opinion that the veteran's left knee complaints could be 
related to her initial injury 20 years ago, causing some 
patellofemoral arthritis.  

Based on the above clinical findings, the RO, in a rating 
action of December 1999, granted service connection for 
residuals of a left knee injury; a 10 percent rating was 
assigned, effective December 16, 1998.  

The veteran's claim for service connection (VA Form 21-4138) 
was received in October 2000.  The veteran noted that she had 
been experiencing pain in her back, hips, right knee, ankles, 
and feet; and, it was her belief that all those problems were 
secondary to her service-connected left knee disorder.  

Submitted in support of the veteran's claims were VA progress 
notes, dated from November 1998 to February 2001, which 
essentially show that the veteran sought treatment for 
complaints of pain in the lower back, hips, and left knee.  
An April 2000 VA treatment report reflects findings of left 
knee pain and low back pain.  In January 2001, it was noted 
that x-ray study of the hip was essentially negative.  A 
magnetic resonance imaging (MRI) of the left knee, performed 
in January 2001, revealed a small joint effusion.  An MRI of 
the lumbar spine, also conducted in January 2001, revealed a 
mild bulging disc at the L1-2 level.  

On the occasion of a VA joints examination in March 2001, the 
veteran reported suffering a direct trauma to her left knee 
when she fell down a flight of stairs during basic training.  
She indicated that the knee occasionally felt unstable and 
gave way.  The veteran stated that the left knee disorder 
contributed to problems with her back, right knee, ankles, 
and feet.  Examination of the left knee revealed range of 
motion from 0 degrees to 125 degrees.  She had significant 
prominence of the left tibial tuberosity relative to the 
right.  She had no obvious varus or valgus or anterior or 
posterior instability of the knee.  There was no patella 
femoral crepitus, but she did have some pain with patella 
grind.  There was no effusion of the knee.  There was no 
erythema or warmth about the knee.  There was no malalignment 
of either lower extremity.  The examiner stated that he was 
unable to make a diagnosis regarding the veteran's left knee 
pain and its etiology, other than it was not arthritis and 
not unstable.  The examiner indicates that the veteran either 
had an underlying depressive condition or perhaps even a 
generalized rheumatologic condition, such as fibromyalgia.  
Orthopedically, he was unable to find any abnormalities on 
examination or x-ray.  

The veteran was afforded another VA joints examination in May 
2001.  Following a physical examination, the examiner noted 
that the veteran does not suffer from any of the classic 
findings of fibromyalgia syndrome.  She did not have classic 
tender points, morning stiffness or other compatible 
symptoms.  She did suffer from mild sleep disturbance and had 
a somewhat flat affect.  There was no evidence of 
inflammatory arthritis in any of her joints, and there were 
no effusions present in any of the joints.  Therefore, the 
diagnosis of inflammatory arthritis was unlikely.  The 
examiner stated that the veteran's antalgic gait may be 
contributing to the low back pain due to abnormal 
biomechanics; however, he was unable to find any specific 
abnormality of the hips or feet.  The right knee also was 
normal on examination and radiologic examination.  In 
summary, the examiner noted that the veteran suffered from 
injury of the left knee, although the exact nature of that 
injury was indeterminate.  He further noted that the veteran 
seemed to be suffering from significant pain related to this, 
and the difficulty with that knee may be contributing to 
abnormal biomechanics and low back pain.  

Of record is a private medical statement from Dr. Joseph Yao, 
dated in July 2001, indicating that he evaluated the veteran 
in April 2001, at which time she reported injuring her left 
knee in the military; she indicated that she continued to 
have left knee pain since that injury.  Dr. Yao reported that 
MRI of the left knee, dated in January 2001, demonstrated 
small osteophytes in the posterior medial femur and superior 
patella consistent with mild osteoarthritis.  He opined that 
the osteoarthritis may be post-traumatic secondary to the 
fall in service.  Dr. Yao noted that the veteran began having 
low back pain in the late 1990's that she attributed to 
altered gait because of her left knee problems.  Dr. Yao 
stated that it was reasonable that the low back pain may be 
related to limping due the left knee problem.  

The veteran was afforded a VA compensation examination in 
July 2003.  The physician noted that the claims folder was 
inspected.  At the time of examination, the veteran stated 
that she had had progressively worsening discomfort about the 
left knee.  The veteran also complained of discomfort about 
her lower back, ankles, and hips that she attributed to gait 
abnormality related to the knee problem.  It was noted that 
the veteran had an MRI performed at the VA in April 2003, 
which demonstrated disk bulging best described as mild at 
multiple levels without herniation; there was also some mild 
arthrosis demonstrable in the facets.  The veteran's chief 
complaint was left knee discomfort.  She had swelling in the 
knee, and reported weekly episodes of giving way.  There was 
popping about the knee, and the veteran had worn a hinged 
knee sleeve or other brace for years.  The veteran indicated 
that she had recently been using Percocet in an effort to 
control the pain.  She also complained of lumbar pain, as 
well as left hip discomfort.  

Examination of the knee revealed no local temperature 
increase or knee effusion.  Active range of motion was 
markedly limited.  Initially, the veteran presented with a 
resting posture of her knee flexed at approximately 40 
degrees, and flexing to approximately 70 degrees.  With 
coaxing, she was able to bring it to an arc of 10 degrees to 
140 degrees.  There was no Lachman.  There was no anterior 
drawer or posterior drawer.  There was no varus/valgus 
instability.  The tracking of the patella appeared to be 
within normal limits.  She was reluctant to extend her knee 
beyond 30 degrees short of full extension during active 
motion.  She was reluctant to flex the knee actively beyond 
100 degrees.  She had medial joint line tenderness with the 
knee flexed at 90 degrees.  The McMurray was extremely 
difficult to perform owing to complaints of pain.  Knee x-
rays were essentially unremarkable.  The examiner stated that 
clinical examination suggested that the veteran had some 
degree of chondral loss particularly on the undersurface of 
the knee cap; she did have medial joint tenderness, which 
could reflect early arthrosis or meniscal pathology.  The 
examiner noted that the veteran had marked complaint of pain 
and protested during the examination, there was no effusion 
and, most significantly, no measurable atrophy on the 
examination.  The examiner further noted that examination of 
the lumbar spine revealed no evidence of root irritation but 
rather the veteran appeared to exhibit some early degree of 
disk degeneration; he stated that this was likely to be 
contributed to by smoking which was in her history as it is 
by gait disturbance from her knee disorder.  The examiner 
concluded it was considered more likely than not that the 
veteran's ankle, hip, and lumbar spine pathologies did not 
owe themselves primarily to gait abnormalities imposed by the 
veteran's left knee problem.  The examiner further noted 
that, since the veteran voiced no complaints about the right 
knee, it was considered more likely than not that any right 
knee problem detailed in the past owed little, if anything, 
to gait disturbance imposed by the left knee disorder.  

VA outpatient treatment reports, dated from January 2003 
through February 2004, show that the veteran continued to 
receive clinical attention and treatment for several 
disabilities, including her service-connected left knee 
disorder, as well as pain in the lower back and left hip.  

The veteran was afforded another VA examination in October 
2004, at which time she noted that she continued to have pain 
in her left knee that was exacerbated by activity; she also 
complained of pain at rest.  The veteran indicated that she 
had developed pain in her lumbar spine, left hip, left ankle 
and foot, and less so in her right knee and ankle.  It was 
noted that the veteran currently wore a brace on her left 
knee, as well as a lumbar corset for her back.  She 
occasionally complained of popping but stated that that 
actually made her knee feel better.  She also complained of 
instability for which the brace helped.  The veteran 
indicated that the back pain was progressively getting worse.  

Examination of the lumbar spine revealed no point of 
tenderness to palpation over the vertebrae or spinous 
processes.  There was no paraspinal muscle spasm with 
ambulation in place.  She had a decreased range of motion but 
it was difficult to tell whether this was secondary to girth 
and to attempts to block range of motion examining.  
Examination of the left knee specifically revealed no 
effusion, no erythema, and no warmth.  She was very hesitant 
to allow any examination of the knee but with distraction 
range of motion was 0 degrees to 130 degrees.  There was no 
instability of varus and valgus stress testing in full 
extension or 30 degrees of flexion.  There was negative 
anterior and posterior drawer testing, negative Lachman's, 
and negative McMurray's.  No significant tenderness to 
palpation along the medial or lateral joint line.  Range of 
motion of the knee was found to be essentially normal.  There 
was also a full range of motion in the right knee and both 
ankles.  There was 5/5 strength throughout both lower 
extremities.  The examiner noted that the left knee did not 
exhibit any weakened movement or excess fatigability or 
incoordination with examination.  The examiner noted that the 
veteran could have flare-ups, but he believed that those 
flare-ups were systemic as opposed to limited to 1 or 2 
joints.  

X-ray study of the lumbar spine revealed very mild 
spondylosis with minimal loss of disk height, and no 
significant osteophyte formation.  X-rays of the hips, knees, 
ankles and feet revealed no significant joint space 
narrowing, except very minimally at the medial compartments 
of the knees.  Otherwise, all joints showed excellent joint 
maintenance, no narrowing, and no evidence of arthritis or 
other abnormalities.  The examiner stated that it was his 
belief that it was likely that the veteran had a systemic 
condition or a fibromyalgia.  He did not believe that her 
multiple joints were specifically related to the left knee.  
The examiner noted that the veteran had some very mild 
arthritis about her lower lumbar spine which he believed was 
age related and not secondary to her left knee.  In summary, 
he stated that he did not believe that disabilities of her 
back, right knee, hips, ankles, and feet were caused by or 
aggravated by the service-connected left knee disorder.  
Moreover, the examiner noted that there was mild pain with 
range of motion testing.  He further noted that it was 
conceivable that pain could further limit function as 
described particularly after activity.  However, it was not 
feasible to attempt to express any of that in terms of 
additional limitation of motion, as those matters could not 
be determined with any degree of medical certainty.  

Received in March 2005 were VA progress notes, dated form 
June 2004 through January 2005, which show that the veteran 
continued to receive clinical attention and treatment for her 
disabilities, including her left knee disorder.  


IV.  Legal analysis -- Increased rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2004).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2004).  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain." Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath v. 
Derwinski, 1 VET. APP. 589, 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's left knee disorder is currently rated as 20 
percent disabling under Diagnostic Code 5260.  Diagnostic 
Codes 5260 and 5261 are utilized to rate a knee disability on 
the basis of limitation of flexion and extension of the knee 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23- 97 that a 
veteran who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, no 
evidence of subluxation or instability in the left knee was 
identified on the veteran's recent VA examination and no 
evidence of either of these conditions is shown elsewhere in 
the claims file.  Therefore the use of Diagnostic Code 5257 
is not appropriate for the evaluation of the veteran's left 
knee disability.  Since that is the case, separate rating for 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003 and 5257 is not for 
consideration in the instant case.  

A review of the medical records show that the veteran has 
complained of pain and discomfort in the left knee.  
Objective clinical findings have shown tenderness over the 
medial joint line in the left knee, ranges of motion of 0 to 
125 degrees in March 2001.  With coaxing, she was able to 
bring the knee to an arc of 10 degrees to 140 degrees in July 
2003.  While the veteran has complained of occasional giving 
way of the left knee, past VA examinations have been negative 
for any instability in the left knee.  On the veteran's most 
recent VA examination she was noted to have full range of 
left knee extension and 90 degrees of flexion in the left 
knee.  Limitation of motion of this extent warrants no more 
than a 20 percent rating under the scheduler criteria of 
diagnostic codes 5260 or 5261.  The evidence of record does 
not demonstrate a limitation of knee flexion to 15 degrees 
which is the scheduler requirement for a higher rating under 
the criteria of Diagnostic Code 5260.  Likewise, the above 
findings do not reflect limitation of knee extension to 20 
degrees or more such as to warrant a rating in excess of 20 
percent under Diagnostic Code 5261.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  In this case, however, the veteran 
displayed full range of extension in the left knee on her 
most recent VA orthopedic examination in October 2004.  
Therefore this particular VA General Counsel Opinion is not 
relevant to this claim.  

It is also noted that while pain on movement of the left knee 
was reported on the October 2004 VA examination, such 
occurred only at the extremes of knee movement.  Also, the 
most recent examiner found no indications of functional 
impairment such as weakened movement, excess fatigability, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing which would warrant an increased 
rating for limitation of motion under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In view of the above, the Board 
concludes that the veteran's left knee disability is 
adequately reflected by the 20 percent rating currently 
assigned for this disability.  

Although the veteran has asserted that her left knee 
disability is more disabling than currently evaluated, she 
simply does not have the necessary medical training and/or 
expertise to make such a determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The preponderance 
of the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected residuals of a left knee injury, 
with chondromalacia and patellar tendonitis, in and of 
themselves, have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  Legal analysis -- Service connection.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Secondary service connection for a back disorder.

The veteran has contended that her current back disorder is 
due to her service-connected left knee disorder.  The 
evidence associated with the veteran's claims file clearly 
shows she has a current low back disorder.  It was most 
recently diagnosed as chronic low back pain, and disc disease 
was noted on MRI in April 2003.  There is no evidence of 
record showing disc disease or arthritis of the back in 
service or within the first post-service year.  

The Board notes that while Dr. Yao opined that the veteran's 
low back disorder may be related to limping caused by her 
service-connected left knee disorder, the written statement 
contains no indication that Dr. Yao reviewed either the 
veteran's service records or her previous medical records.  
Dr. Yao provided no rationalization for his conclusion that 
the veteran's back disorder was related to an altered gait, 
which was due to her left knee disorder.  In this regard, the 
Board notes that the Court has held that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

Physicians who examined the veteran for disability evaluation 
purposes in July 2003 and October 2004 each noted that the 
claims folder was available for review.  The physician who 
examined the veteran in July 2003 concluded that the 
veteran's lumbar spine disorder was not primarily due to gait 
abnormalities imposed by the veteran's left knee disorder.  
Another physician who examined the veteran for disability 
evaluation purposes in October 2004 opined, after reviewing 
all the information and examining the veteran, that the 
veteran had some very mild arthritis about her lower lumbar 
spine which he believed was age related and not secondary to 
her left knee.  In summary, he stated that the veteran's 
complaints involving her back were not caused by or 
aggravated by the service-connected left knee disorder.  

It is the responsibility of the Board to weigh the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence.  Most 
probative and convincing is the October 2004 VA examiner's 
opinion, because he reviewed the veteran's claims file and 
provided a complete rationale for his conclusions.  

As the evidence preponderates against the claim for service 
connection for the veteran's low back disorder, claimed as 
secondary to a left knee disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Secondary service connection for hip, ankle, foot, and 
right knee disorders.

The veteran has claimed that she has hip, ankle, foot, and 
right knee disorders that are due to her service-connected 
left knee disorder.  However, the Board first notes that 
service connection is not warranted on a direct basis for the 
above disorders.  The first diagnosis of record of any of 
these disorders was decades after service, in January 2001.  
The Board finds that the lack of evidence of treatment for 
the claimed disorders for this long period following service 
weighs against the veteran's claims.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).  

With respect to secondary service connection -- the central 
issue in this case -- there is only one etiology opinion of 
record, and it is negative.  The October 2004 VA examiner 
concluded, following a thorough physical examination and 
longitudinal review of the claims folder, that he did not 
believe that the veteran's complaints involving her knees, 
hips, ankles, and feet were caused by or aggravated by the 
service-connected left knee disorder.  This opinion is 
supported by the opinion of the physician who had examined 
her in July 2003.

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for secondary service 
connection for disabilities involving her right knee, hips, 
ankles, and feet, and her appeal must be denied.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left knee injury with chondromalacia patella 
and patellar tendonitis is denied.  

Service connection for a back disorder is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a right foot disorder is denied.  

Service connection for a left foot disorder is denied.  

Service connection for a right knee disorder is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


